 630DECISIONSOF NATIONALLABOR RELATIONS BOARDwhen so substituting, none of these employees has the authority tohire, discharge, discipline, or reprimand employees or effectively torecommend such action.As for Kilgore and Dickey, the record alsoshows that while substituting for the floorlady they merely carry outorders from the office. In view of the above, we find that Kilgore,Dickey, and Osteen are not supervisors and shall include them.4Mahlon Rose:A question was raised at the hearing as to the super-visory status of this employee.The record shows that she has noauthority to hire, discharge, or effectively to recommend such action,and there was no evidence that she had any of the other indicia of asupervisor.We, therefore, find that she is not a supervisor and shallinclude her.We find that the following employees at the Employer's Columbia,Tennessee, plant, constitute a unit appropriate for purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act: Allproduction and maintenance employees, including plant clerical em-ployees and inspectors but excluding office employees,5 professionalemployees, technical employees, guards, fixers, assistant fixers, fore-ladies, and all other supervisors 6 as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER RODGERS took no part in the consideration of the above Deci-sion and Direction of Election.*Lockheed Aircraft Corporation,107 NLRB 436.5 The parties agreed that E. Gilliam, M.A. Ring, and L. M. Capps are office employees6 The parties stipulated at the hearing that the following persons should be excluded assupervisors:F. Cover, P. Hatch,S. Park, N. Klang,N. Harper, H.Whitehurst,M. Roscher,L.Young,W. Young, E. Young,E.Foster, S.Markham, T.Carrigan,M. R. Woodward,B.Howell,E. Jones, L. Rinks,and M. Lovett.In a previous case involving the sameparties, the eligibility to vote of 33 employees was challenged on the ground that they weresupervisors.TennesseeKnittingMills,10-RC-1033 (not reported in printed volumes ofBoard Decisions and Orders). The record in the instant case shows that of the 33 personschallenged in the former election,the following are, in addition to certain employees dis-cussed above,still employees of the Employer:M. Evans, R. Foster,G. Pugh, P. Pugh,G. Pulliam,D. London, E.Love, R.Purdon, and T. Brown. It is clear from the record thatnone of these employees is a supervisor within the meaning of the Act.WESTERN LIGHT&TELEPHONECOMPANY,INC.'andC031MUNICATIONSWORKERS OFAMERICA, C. I.0.,C. C. L., PETITIONER.Case No. 17-RC-1787.July 30, 1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Harry Irwig, hearing officer.The hearing officer's rulings made at the hearing are free from prej -udicial error and are hereby affirmed.1The name of the Employer appears as amended at the hearing.109 NLRB No. 101. WESTERN LIGHT & TELEPHONE COMPANY, INC.631Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Employer and the Petitioner agree generally that the ap-propriate unit should consist of all the Employer's telephone exchangeand construction employees.The Employer, however, contrary to thePetitioner, would exclude from participation in any election directedby the Board those employees who work at the Employer's Denisonand Ida Grove, Iowa, telephone exchanges, as they are presently cov-ered by a contract with the Petitioner which does not expire untilSeptember 16,1954.The Employer, a public utility with headquarters in Great Bend,Kansas, provides electric, natural gas, telephone, and water servicesto towns and communities located in the States of Iowa, Kansas, Okla-homa, and Missouri.The Employer serves 157 communities withelectric service, 85 with telephone service, 11 with natural gas service,and 5 with water service. Its telephone services, with which we areherein concerned, are provided to 13 towns in Iowa, 20 in Kansas, 16 inOklahoma, and 36 in Missouri.There is a general manager for Mis-souri and Iowa who reports directly to the Employer's president.Under this general manager there are three division managers. Inaddition, there are division managers for the States of Kansas andOklahoma who report directly to the president.Local managers ineach exchange or town report to their respective division managers.The Employer's industrial relations director handles labor relationsfor all the Employer's employees, including those who work in the elec-tric,water, and natural gas operations.The Employer's pen-sion, group insurance, sick, and accident plans are applicable to allemployees.It is clear from the above facts, and on the record as a whole, thatthe Employer's operations, like those of most telephone companies,are highly integrated and interdependent.The Board has frequent-ly held that in public utilities, where these factors are present, system-wide units are the most appropriate, even where there has been abargaining history on a less comprehensive basis.2However, theBoard has not taken the position that because such a unit is ultimatelythe most desirable, it is at all times and in all circumstances the only2 Two States Telephone Company,90 NLRB 2008;New England Telephone and Tele-graph Company,90 NLRB 639. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate type of unit in a public utility.3As noted .above, theemployees of 2 of the Employer's exchanges are already represented;the remaining 83 exchanges constitute the residue of a systemwideunit.In order to afford the employees at the latter exchanges anopportunity to be represented, we shall direct an election for theresidual group.4As it is the policy of the Board to favor the largestfeasible unit, a majority vote for the Petitioner will be taken as anindication of the employees' desire to be included in a. unit with theDenison and Ida Grove employees now represented by the Petitioner,and the Regional Director conducting the election herein is instructedto issue a certification of results of election to such effect.Accordingly, we shall direct an election in the following votinggroup :All employees employed in the Employer's telephone exchanges lo-cated in the States of Iowa, Kansas, Oklahoma, and Missouri, includ-ing evening chief operators,' and all telephone construction employees,but excluding employees who work at the Employer's Denison andIda Grove, Iowa, exchanges, employees engaged in operations otherthan telephone, confidential employees, the field engineer at Clarence,Missouri,6 the three engineers stationed at Great Bend, Kansas,'guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]CnAIRMAN FARMER took no part in the consideration of the aboveDecision and Direction of Election.s Cf.California-Pacific Utilities Company,93 NLRB 747;Southwestern Service Com-pany,89 NLRB 114.4Gulf States Telephone Company,101 NLRB 270.5 Pursuant to the agreement of the parties, the evening chief operators will be permittedto vote subject to challenge.The record contains no evidence as to their duties.9 The Employer would exclude the field engineer as a managerial and professional em-ployee.The Petitioner stated, in effect, that it had no objection to his exclusion.Therecord shows that he responsibly directs other employees.Accordingly,we exclude himas a supervisor.7 The Employer would exclude these engineers.The Petitioner does not object to theirexclusion.As their duties are similar to those of the field engineer, we exclude them assupervisors.SEARS, ROEBUCK&Co.andRETAILCLERKS INTERNATIONAL ASSOCIA-TION, L. U. No 1625, AFL.Case No. 10-OA-17-36.August 0, 1954Decision and OrderOn March 10, 1954, Trial Examiner Sidney L. Feiler issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom and109 NLRB No. 102.